EXHIBIT 10(q)

Darden Restaurants, Inc.

Performance Criteria for

Annual Cash Bonus Under the

Management and Professional Incentive Plan for Fiscal 2008

Darden Restaurants, Inc. (“we,” “us”, “our” or the “Company”) uses cash and
stock-based compensation for three purposes:

 

  •  

To align executives’ interests with those of shareholders;

 

  •  

To focus executives on short- and long-term business strategies; and

 

  •  

To reward individual, business unit and corporate performance.

Ultimately, the objective of our compensation program is to maximize our
success, and a significant portion of our pay for executives is variable and
linked to performance.

Annual incentive awards are granted by the Compensation Committee of our Board
of Directors (“Committee”) to executive officers under our Management and
Professional Incentive Plan (“MIP”), and are paid in cash. A copy of the MIP was
filed as Exhibit 10(h) to our Annual Report on Form 10-K for the year ended
May 25, 2003.

Pursuant to the MIP, performance goals and maximum payouts are established
annually at the beginning of each fiscal year. The Committee meets, typically in
June, to evaluate the performance of the Company and each business unit for the
fiscal year just ended, and to determine ratings based on actual results
compared to the goals approved by the Committee at the inception of the fiscal
year.

The bonus paid to each executive officer under the MIP is based on four factors:
(i) earned salary, (ii) the normal incentive percentage, (iii) the individual
rating, and (iv) the company rating. The earned salary is each executive
officer’s actual base salary earned for the portion of the fiscal year during
which they were a participant in the MIP. The normal incentive percentage for
executive officers ranges from 35% to 70%. The individual rating ranges from 0
to 1.5, and is determined by actual individual performance versus pre-determined
individual performance goals established at the beginning of the fiscal year. An
additional 0.2 multiplier may be added to the individual rating as a strategic
imperative award that is available to all participating employees, including
executive officers, for extraordinary contributions in areas of strategic focus.

The company rating ranges from 0 to 2.0. For executive officers other than
business unit presidents, except in the case of the president of Smokey Bones,
the company rating is determined by actual performance versus pre-determined
performance goals of: (i) earnings per share (weighted 70%) and (ii) sales
(30%). This company rating for executive officers other than business unit
presidents is referred to as the “DRI Rating.” For business unit presidents, the
company rating is determined by actual performance versus pre-determined
performance goals of: (i) the business unit rating (80%); and (ii) the DRI
Rating (20%). The business unit rating for the presidents of Red Lobster and
Olive Garden is based on the following financial measures for the business unit:
(i) operating profit (70%) and (ii) sales (30%). The business unit rating for
the president of Bahama Breeze is based on the following measures for the
business unit: (i) operating profit (40%); (ii) sales (30%); and
(iii) quantitative measures of the quality of operations (30%). The business
unit rating for the president of Seasons 52 will be assessed against goals in
the fiscal year business plan, which would incorporate factors such as
(i) sales, (ii) controllable costs, (iii) operating profit, (iv) quality of
operations and (v) strategic accomplishments in the area of building brand
strength and organizational capability.

The maximum bonus payable under the MIP pursuant to the performance goals
described above is 3.4 times the normal incentive percentage. For the Chief
Executive Officer with a normal incentive percentage of 70%, the bonus may range
from 0 to 238% of base salary, depending on the achievement of the above
performance goals.